Exhibit 10.5

AMENDED AND RESTATED

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”) is
made and entered into this 24th day of July 2006 by and between Embrex, Inc.
(“Company”), a North Carolina corporation, and Randall L. Marcuson (“Employee”).

WHEREAS, the Board of Directors (“Board”) of the Company considers the
maintenance of a vital management group to be essential in protecting and
enhancing the best interests of the Company and its shareholders;

WHEREAS, the Board recognizes that the possibility of a Change in Control (as
hereinafter defined) exists and that the threat of or the occurrence of a Change
in Control can result in significant distractions of its key management
personnel because of the uncertainties inherent in such a situation;

WHEREAS, the Board has determined that it is in the best interest of the Company
and its shareholders to ensure the Employee’s continued dedication and efforts
on behalf of the Company;

WHEREAS, in order to induce the Employee to remain in the employ of the Company,
particularly in the event of a threat of or the occurrence of a Change in
Control and to dispel any concerns that the Employee may have about taking an
active part in the defense against an inappropriate attempt to bring about a
Change in Control of the Company, the Company desires to enter into this
Agreement with the Employee and to provide the Employee with certain payments
and benefits in the event that his service with the Company is severed as a
result of, or in connection with, a Change in Control;



--------------------------------------------------------------------------------

WHEREAS, the Company and the Employee previously entered into a Change in
Control Severance Agreement (the “Prior Agreement”). This Amended and Restated
Change in Control Severance Agreement is an amendment and restatement of the
Prior Agreement; and

WHEREAS, the Effective Date of this Agreement is January 1, 2005.

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
legal sufficiency and adequacy of which are hereby acknowledged, the parties
agree as follows:

1. Employment. Employee acknowledges that he is employed with the Company
pursuant to an Employment Agreement dated November 15, 1989 and hereby agrees
that to the extent any provision of this Agreement should be contrary to any
provision of the Employment Agreement, the terms of this Agreement shall
control.

2. Definitions. For purposes of this Agreement, the following terms have the
meanings indicated:

(A) “Acquiring Person” shall mean any Person (as such term is hereinafter
defined) who or which, together with all Affiliates (as such term is hereinafter
defined) and Associates (as such term is hereinafter defined) of such Person,
shall be the Beneficial Owner (as such term is hereinafter defined) of
thirty-five percent (35%) or more of the shares of Common Stock then
outstanding, but shall not include (i) the Company, (ii) any Subsidiary of the
Company, (iii) any employee benefit plan or employee stock plan of the Company
or of any Subsidiary of the Company, (iv) any dividend reinvestment plan of the
Company, or (v) any Person or entity organized, appointed, or established by the
Company for or pursuant to the terms of such employee benefit, employee stock or
dividend reinvestment plans. Notwithstanding the foregoing, no Person shall
become an “Acquiring Person” as the result of an acquisition of Common Stock by
the Company which, by reducing the number of shares outstanding, increases the
proportionate number of shares beneficially owned by such Person to thirty-five
percent (35%) or more of the Common Stock of the Company then outstanding;
provided, however, that if a Person shall become the Beneficial Owner of
thirty-five percents

 

2



--------------------------------------------------------------------------------

(35%) or more of the Common Stock of the Company, then outstanding by reason of
such an acquisition and shall, after such acquisition, become the Beneficial
Owner of any additional shares of Common Stock, then such Person shall be deemed
to be an “Acquiring Person.” In addition, notwithstanding the foregoing, if the
Board of Directors of the Company determines in good faith that a Person who
would otherwise be an “Acquiring Person,” as defined pursuant to the foregoing
provisions of this Paragraph (A), has become such inadvertently, and such Person
divests as promptly as practicable a sufficient number of shares of Common Stock
so that such Person would no longer be an “Acquiring Person” as defined pursuant
to the foregoing provisions of this Paragraph (A), then such Person shall not be
deemed to be an “Acquiring Person” for any purposes of this Agreement.

(B) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(C) A Person shall be deemed the “Beneficial Owner” of and shall be deemed to
“beneficially own,” any securities:

(i)which such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right or obligation to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (whether or not in writing) or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the “Beneficial
Owner” of, or to “beneficially own,” (a) securities tendered pursuant to a
tender or exchange offer made by such Person or any of such Person’s Affiliates
or Associates until such tendered securities are accepted for purchase or
exchange, or (b) at any time prior to the occurrence of a Triggering Event,
securities issuable upon exercise of the Rights (“Triggering Event” and “Rights”

 

3



--------------------------------------------------------------------------------

shall have the respective meanings ascribed to such terms as set forth in the
Rights Agreement between Embrex, Inc. and Branch Banking & Trust Company as
Rights Agent, dated as of March 21, 1996 and as in effect on the date hereof
(“Rights Agreement”)), or (c) from and after the occurrence of a Triggering
Event, securities issuable upon exercise of Rights which were acquired by such
Person or any of such Person’s Affiliates or Associates prior to the
Distribution Date (as defined in the Rights Agreement) or pursuant to
Section 3(a) or Section 22 of the Rights Agreement (the “Original Rights”) or
pursuant to Section 11(i) of the Rights Agreement in connection with an
adjustment made with respect to any Original Rights;

(ii) which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule 13d-3 of the General Rules and
Regulations under the Exchange Act and any successor provision thereof),
including pursuant to any agreement, arrangement or understanding, whether or
not in writing; provided, however, that a Person shall not be deemed the
“Beneficial Owner” of, or to “beneficially own,” any security under this
subparagraph (ii) as a result of an agreement, arrangement or understanding to
vote such security if such agreement, arrangement or understanding: (a) arises
solely from a revocable proxy given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the General Rules and Regulations under the Exchange Act, and (b) is not also
then reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report); or

(iii) which are beneficially owned, directly or indirectly, by any other Person
(or any Affiliate or Associate thereof) with which such Person (or any of

 

4



--------------------------------------------------------------------------------

such Person’s Affiliates or Associates) has any agreement, arrangement or
understanding (whether or not in writing), but excluding customary agreements
with and between underwriters and selling group members with respect to a bona
fide public offering of securities until the expiration of forty days after the
date of such acquisition, for the purpose of acquiring, holding, voting (except
pursuant to a revocable proxy as described in the provision to subparagraph
(ii) of this Paragraph (C)) or disposing of any voting securities of the
Company.

(D) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(E) “Continuing Director” shall mean (i) any member of the Board of Directors of
the Company, while such Person is a member of the Board of Directors, who is not
an Acquiring Person, or an Affiliate or Associate of an Acquiring Person, or a
representative of an Acquiring Person or of any such Affiliate or Associate, and
was a member of the Board of Directors prior to the date of this Agreement, or
(ii) any Person who subsequently becomes a member of the Board of Directors,
while such Person is a member of the Board of Directors, who is not an Acquiring
Person, or an Affiliate or Associate of an Acquiring Person, or a representative
of an Acquiring Person or of any such Affiliate or Associate, if such Person’s
nomination for election or election to the Board of Directors is recommended or
approved by a majority of the Continuing Directors.

(F) “Key Employee” shall mean an employee who, on an Identification Date, is:

(i) An officer of the Company having annual compensation greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty officers of the Company shall be determined to be Key Employees as of
any Identification Date; or

(ii) A five percent owner of the Company; or

 

5



--------------------------------------------------------------------------------

(iii) A one percent owner of the Company having annual compensation from the
Company of more than $150,000.

If a Participant is identified as a Key Employee on an Identification Date, then
such Participant shall be considered a Key Employee for purposes of this
Agreement during the period beginning on the first April 1 following the
Identification Date and ending on the next March 31.

(G) “Identification Date” shall mean each December 31.

(H) “Person” shall mean any individual, firm, corporation, partnership, limited
liability company or other entity.

(I) “Separation from Service” or “Separates from Service” or “Separated from
Service” shall mean termination of the Employee’s employment as a common-law
employee of the Company. A Separation from Service will not be deemed to have
occurred if the Employee continues to provide services to the Company in a
capacity other than as an employee and if the Employee is providing services at
an annual rate that is fifty percent (50%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment with the Company (or if employed by the Company less than three
years, such lesser period) and the annual remuneration for such services is
fifty percent (50%) or more of the annual remuneration earned during the final
three full calendar years of employment (or if less, such lesser period);
provided, however, that a Separation from Service will be deemed to have
occurred if the Employee’s service with the Company is reduced to an annual rate
that is less than twenty percent (20%) of the services rendered, on average,
during the immediately preceding three full calendar years of employment with
the Company (or if employed by the Company less than three years, such lesser
period) or the annual remuneration for such services is less than twenty percent
(20%) of the annual remuneration earned during the three full calendar years of
employment with the Company (or if less, such lesser period).

(J) “Subsidiary” shall mean, with reference to any other Person, any corporation
or other entity of which securities or other ownership interests having ordinary
voting

 

6



--------------------------------------------------------------------------------

power, in the absence of contingencies, to elect at least a majority of the
directors or other persons performing similar functions is beneficially owned,
directly or indirectly, by such Person, or which is otherwise controlled by such
Person.

(K) “Termination Date” shall mean the date on which the Employee Separates from
Service with the Company for Good Reason or the date on which the Employee is
involuntarily Separated from Service by the Company for reasons other than
Cause, Disability, or death.

3. Term. The term of this Agreement shall be two (2) years commencing on
July 24, 2006 and terminating two (2) years thereafter. Upon the expiration of
the term or any renewal term, this Agreement shall be automatically renewed for
an additional one (1) year period unless, at least ninety (90) days prior to the
renewal date, the Company gives Employee written notice that this Agreement will
not renew. During any renewal term, the terms, conditions, and provisions set
forth in this Agreement shall remain in effect unless modified in accordance
with Paragraph 16. If a Change in Control, as defined herein, occurs during the
term of this Agreement, this Agreement will continue in effect beyond the
expiration date then in effect for a period of one (1) year from the date of the
Change in Control or, if later, the date on which the Company’s obligations
under this Agreement have been satisfied.

4. Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean the occurrence of any one of the following events but only to the
extent that such change in control transaction is a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company as defined in the regulations promulgated
under Section 409A of the Code:

(A) Any Person (other than the Company, any Subsidiary of the Company, any
employee benefit plan or employee stock plan of the Company or of any Subsidiary
of the Company, any dividend reinvestment plan of the Company, or any Person or
entity organized, appointed, or established by the Company for or pursuant to
the terms of any such plan) alone or together with its Affiliates or Associates,
shall, at any time after the date hereof, become an Acquiring Person; or

 

7



--------------------------------------------------------------------------------

(B) The Continuing Directors cease for any reason to constitute a majority of
the Board of Directors of the Company; or

(C) Directly or indirectly:

(i) the Company shall consolidate with, or merge with and into, any other Person
(other than a Subsidiary of the Company), and the Company shall not be the
continuing or surviving corporation of such consolidation or merger; or

(ii) any Person (other than a Subsidiary of the Company) shall consolidate with,
or merge with or into, the Company, and the Company shall be the continuing or
surviving corporation of such consolidation or merger, and in connection with
such consolidation or merger, all or part of the outstanding shares of Common
Stock shall be changed into or exchanged for stock or other securities of any
other Person or cash or any other property; or

(iii) the Company shall sell or otherwise transfer (or one or more of its
Subsidiaries shall sell or otherwise transfer) in one transaction or a series of
related transactions, assets or earning power aggregating more than fifty
percent (50%) of the assets or earning power of the Company and its Subsidiaries
(taken as a whole) to any Person or Persons (other than the Company or any
Subsidiary of the Company).

5. Separation from Service Following Change in Control. After the occurrence of
a Change in Control, Employee shall be entitled to receive payments and benefits
pursuant to this Agreement if, within two (2) years after the occurrence of a
Change in Control, he Separates from Service with the Company under any of the
following circumstances:

(A) The Employee is involuntarily Separated from Service for reasons other than
“Cause,” “Disability,” or death. For purposes of this Agreement, “Cause” shall
mean:

 

8



--------------------------------------------------------------------------------

(i) the willful and continued failure by Employee to perform substantially his
duties with the Company (other than any such failure resulting from his
Disability) for a significant period of time, after a demand for substantial
performance is delivered to Employee by the Board or a committee thereof, which
specifically identifies the manner in which the Board believes that Employee has
not substantially performed his duties; or

(ii) the willful engagement by Employee in gross misconduct materially and
demonstrably injurious to the Company. No act, or failure to act, on Employee’s
part shall be considered “willful” unless done, or omitted to be done, by
Employee in the absence of good faith and without a reasonable belief that his
action or failure to act was in the best interest of the Company.

For purposes of this Agreement, “Disability” shall mean a physical or mental
infirmity which impairs the Employee’s ability substantially to perform his
employment duties for the Company and which continues for a period of at least
one hundred eighty (180) consecutive days.

(B) The Employee Separates from Service with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean the occurrence after a
Change in Control of any of the following events or conditions:

(i) a change in the Employee’s status, title, position or responsibilities
(including reporting responsibilities) which, in the Employee’s reasonable
judgment, represents an adverse change from his status, title, position or
responsibilities in effect immediately prior thereto; the assignment to Employee
of any duties or responsibilities, which in the Employee’s reasonable judgment,
are inconsistent with his status, title, position or responsibilities, or any
removal of Employee from or failure to reappoint or reelect him to any of such
positions, status, or title except in connection with his Separation from
Service on account of Disability, Cause, or death, or by the Employee other than
for Good Reason;

 

9



--------------------------------------------------------------------------------

(ii) a reduction in the Employee’s base salary;

(iii) the Company’s requiring the Employee to be based at any place outside a 30
mile radius from Durham, North Carolina, except for reasonably required travel
on the Company’s business which is not greater than such travel requirements
prior to the Change in Control;

(iv) the failure by the Company to continue in effect any compensation, welfare
or benefit plan in which Employee is participating at the time of a Change in
Control without substituting plans providing Employee with substantially similar
or greater benefits, or the taking of any action by the Company which would
adversely affect Employee’s participation in or materially reduce Employee’s
benefits under any of such plans or deprive Employee of any material fringe
benefit enjoyed by Employee at the time of the Change in Control;

(v) any purported involuntary Separation from Service for Cause or Disability
without grounds therefore;

(vi) the insolvency or the filing (by any party including the Company) of a
petition for bankruptcy of the Company;

(vii) any material breach by the Company of any provision of this Agreement; or

(viii) the failure of the Company to obtain an agreement, satisfactory to the
Employee, from any successor or assign of the Company to assume and agree to
perform this Agreement.

6. Severance Pay and Benefits. In the event that Employee Separates from Service
with the Company under any of the circumstances described in Paragraph 5 above,
Employee shall be entitled to receive all of the following:

(A) all accrued compensation and any pro-rata bonuses Employee may have earned
up to the Termination Date;

 

10



--------------------------------------------------------------------------------

(B) a severance payment equal to two and nine-tenths (2.9) times the amount of
the Employee’s most recent annual compensation, including the amount of his most
recent annual bonus. Except as provided in Paragraph 8, the severance payment
shall be paid in thirty-four (34) equal monthly installments without interest,
commencing one month after the Termination Date;

(C) a continuation of benefits in accordance with Treasury Regulation
Section 1.409A-1(b)(9)(iv) to the extent applicable. The Company shall maintain
in full force and effect, for two (2) years after the Termination Date, all life
insurance, health, accidental death and dismemberment, and disability plans and
other benefit programs in which Employee is entitled to participate immediately
prior to the Termination Date provided that Employee’s continued participation
is possible under the general terms and provisions of such plans and programs.
Employee’s continued participation in such plans and programs shall be at no
greater cost to Employee than the cost he bore for such participation
immediately prior to the Termination Date. If Employee’s participation in any
such plan or program is barred, the Company shall arrange upon comparable terms,
and at no greater cost to Employee than the cost he bore for such plans and
programs prior to the Termination Date, to provide Employee with benefits
substantially similar to, or greater than, those which he is entitled to receive
under any such plan or program; and

(D) a lump sum payment (or otherwise as specified by Employee to the extent
permitted by the applicable plan) of any and all amounts contributed to a
Company tax-qualified pension or retirement plan which Employee is entitled to
under the terms of any such plan.

7. Stock Options. Upon the occurrence of a Change in Control, all stock options
shall immediately vest and, except as may be required by the nature of the
transaction

 

11



--------------------------------------------------------------------------------

constituting the Change in Control, the options shall remain exercisable for the
duration of the original option term; provided, however, that to the extent that
the extended stock option exercise period provided in this Paragraph 7 results
in a modification of the stock option in a manner which would result in the
option being defined as deferred compensation under Section 409A of the Code and
subject to the requirements of Section 409A of Code, then the exercise period
for such option shall not be extended beyond the later of: (i) the 15th day of
the third month following the date on which the exercise period would have
otherwise expired under the terms of the option as in effect on the date of
grant, or (ii) December 31st of the calendar year in which the exercise period
would have otherwise expired. If the plans or agreements under which outstanding
options were granted to the Employee before the effective date of the Prior
Agreement do not provide for immediate vesting, the Company shall use its best
efforts to effect amendments permitting the acceleration of vesting so long as
no material adverse accounting treatment results to the Company.

8. Delayed Distribution to Key Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that Employee is a Key
Employee of the Company on the date he Separates from Service, then severance
payments and the accelerated vesting or delivery, if any, of equity awards other
than stock options and restricted stock, to the extent applicable provided under
Paragraph 6(B) or in the applicable award agreement shall be delayed for a
period of six months following Employee’s Termination Date (the “409A Delay
Period”). In such event, any severance payments provided under Paragraph 6(B)
that would otherwise be due and payable to Employee during the 409A Delay Period
shall be paid to Employee in a lump sum cash amount in the seventh month
following Employee’s Termination Date. In addition, in the case of accelerated
vesting and/or delivery, if any, of equity awards other than stock options and
restricted stock, such vesting and/or delivery of such equity awards as may be
provided if the applicable award agreement shall be delayed until the seventh
month following Employee’s Termination Date.

 

12



--------------------------------------------------------------------------------

9. No Duty to Mitigate. Employee shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Employee in any subsequent employment.
The severance pay and benefits under this Agreement shall be in lieu of any
other severance pay to which Employee may be entitled from the Company.

10. Fees and Expenses. The Company agrees that if Employee is entitled to any
severance pay or benefits under this Agreement, and the Company or its survivor
disputes the obligation to pay such severance pay or benefits and the Employee
prevails, in whole or in part, the Company or its survivor shall promptly pay or
reimburse Employee for all expense incurred by Employee in such dispute,
including, but not limited to, attorneys’ fees and associated expenses.

11. Excise Tax Payments.

(A) Notwithstanding anything set forth in this Agreement to the contrary, in the
event any payment or benefit paid or payable or distributed or distributable to
the Employee or for his benefit pursuant to the terms of this Agreement (a
“Payment “) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code and any related interest or
penalties (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Employee
will be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Employee of all taxes (including any
interest or penalties, other than interest and penalties imposed by reason of
the Employee’s failure to file timely a tax return or pay taxes shown due on his
return, imposed with respect to such taxes and the Excise Tax), including any
Excise Tax imposed upon the Gross-Up Payment, the Employee retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

13



--------------------------------------------------------------------------------

(B) An initial determination as to whether a Gross-Up Payment is required
pursuant to this Agreement and the amount of such Gross-Up Payment shall be made
at the Company’s expense by an accounting firm selected by the Company and
reasonably acceptable to the Employee which is designated as one of the five
largest accounting firms in the United States (the “Accounting Firm”); provided,
however, that the Accounting Firm is not also serving as accountant or auditor
for the individual, entity or group effecting the Change in Control. The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation to the Company and the
Employee within ten days of the Termination Date if applicable, or such other
time as requested by the Company or by the Employee (provided the Employee
reasonably believes that any of the Payments may be subject to the Excise Tax)
and if the Accounting Firm determines that no Excise Tax is payable by the
Employee with respect to a Payment or Payments, it shall furnish the Employee
with an opinion reasonably acceptable to the Employee that no Excise Tax will be
imposed with respect to any such Payment or Payments. Within ten days of the
delivery of the Determination to the Employee, the Employee shall have the right
to dispute the Determination (the “Dispute”). The Gross-Up Payment, if any, as
determined pursuant to this Paragraph 11(B) shall be paid by the Company to the
Employee within five days of the receipt of the Accounting Firm’s determination.
The existence of the Dispute shall not in any way affect the Employee’s right to
receive the Gross-Up Payment in accordance with the Determination. Upon the
final resolution of a Dispute, the Company shall promptly pay to the Employee
any additional amount required by such resolution. lf there is no Dispute, the
Determination shall be binding, final and conclusive upon the Company and the
Employee subject to the application of Paragraph 11(C) below.

 

14



--------------------------------------------------------------------------------

(C) Notwithstanding anything in this Agreement to the contrary, in the event
that, according to the Determination, an Excise Tax will be imposed on any
Payment or Payments, the Company shall pay to the applicable government taxing
authorities as Excise Tax withholding, the amount of the Excise Tax that the
Company has actually withheld from the Payment or Payments.

12. Income Tax Payment. In the event Employee receives payments or benefits
pursuant to Paragraph 6 of this Agreement and incurs state or federal personal
income tax liability as a result of the receipt of such payments or benefits,
then Employee is entitled to receive an additional payment (the “Income Tax
Payment”) in an amount equal to the state and federal personal income tax
assessed on such payments or benefits. Said Income Tax Payment shall be made
prior to any calculation of the Excise Tax Payment required by Paragraph 11 of
this Agreement. Said Income Tax Payment shall be paid to Employee by the Company
by April 15 of the year following each year in which such tax liability occurs.

13. Covenant Not to Compete. Employee acknowledges that by virtue of his
employment with the Company, he shall have access to and control of confidential
and proprietary information concerning the Company’s business and that the
Company’s business depends, to a considerable extent, on the individual’s
skills, efforts, and leadership of Employee. Accordingly, and in consideration
of the Company’s commitments to Employee under this Agreement, Employee
expressly covenants and agrees that for the two (2) year period following his
Separation from Service with the Company (regardless of the circumstances of
such separation) Employee will not, without the prior consent of the Company:

(A) on Employee’s own or another’s behalf, whether as an officer, director,
stockholder, partner, associate, owner, employee, consultant, or otherwise,
directly or indirectly:

(i) within the geographical areas set forth below, solicit or do business which
is the same, similar to, or otherwise in competition with the business engaged
in by the Company from or with persons or entities who are

 

15



--------------------------------------------------------------------------------

customers of the Company, who were customers of the Company at any time during
the last year of Employee’s employment with the Company or to whom the Company
had made proposals for business at any time during the last year of Employee’s
employment with the Company; or

(ii) offer employment to, or otherwise solicit for employment, any employee or
other person who had been employed by the Company during the last year of
Employee’s employment with the Company.

(B) within the geographical area set forth below, be employed (or otherwise
engaged) in a management capacity, other capacity providing the same or similar
services which Employee provided to the Company, or any capacity connected with
competitive business activities by any person or entity that engages in the
same, similar, or otherwise competitive business as the Company;

(C) directly or indirectly take action which is primarily intended to be
materially detrimental to the Company’s goodwill, name, business relations,
prospects, and operations.

(D) the restrictions set forth in this Paragraph 13 apply to the following
geographical areas:

(i) Research Triangle Park, North Carolina;

(ii) any city, metropolitan area, county (or similar political subdivisions in
foreign countries) in which the Company is located, or does, or during
Employee’s employment with the Company, did business;

(iii) any city, metropolitan area, county (or similar political subdivisions in
foreign countries) in which Employee’s substantial services were provided, or
for which Employee had substantial responsibility, or in which Employee
performed substantial work on the Company’s projects while employed by the
Company.

 

16



--------------------------------------------------------------------------------

Employee acknowledges that the covenants contained in this Paragraph 13 are
reasonably necessary to protect the legitimate business interests of the Company
and are reasonable with respect to scope, time, and territory and are described
with sufficient accuracy and definiteness to enable him to understand the scope
of the restrictions imposed upon him. If any of the provisions, clauses, or
phrases in this Paragraph 13 are held unenforceable by a court of competent
jurisdiction, then the parties desire that any such provision, clause or phrase
be “blue-penciled” or rewritten by the court to the extent necessary to render
it enforceable.

14. Successors and Assigns.

(A) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors, and assigns, and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.

(B) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Employee, his beneficiaries, or legal
representatives except by will or by the laws of dissent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Employee’s
legal personal representative.

15. Notice. Notice as provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person or mailed by
United States Registered Mail, Return Receipt Requested, Postage Pre-Paid,
addressed to the respective addresses last given by each party to the other,
provided that all notices to the Company shall be directed to the attention of
the Board with a copy to Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan,
L.L.P., Attn. Gerald F. Roach, Post Office Box 2611, Raleigh, North Carolina
27602-2611, counsel for the Company. All notices and communications shall be
deemed to have been received on the date of delivery thereof or on the third
business day of the mailing thereof, except that notice of change of address
shall be effective only upon receipt.

 

17



--------------------------------------------------------------------------------

16. Modifications. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing signed by the Employee and the Company. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
conditional provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions of
the same at any prior or subsequent time.

17. Entire Agreement. No agreement or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of North Carolina.

19. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

    EMBREX, INC.     By:  

/s/ David M. Baines

    Title:   Vice President, Global Sales & Marketing ATTEST:     EMPLOYEE:

/s/ Don T. Seaquist

   

/s/ Randall L. Marcuson

Corporate Secretary     Randall L. Marcuson

 

18